Citation Nr: 0420303	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  95-19 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for the residuals of a 
gunshot wound of the left knee, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1972.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a December 1994 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Following that decision, the 
veteran appealed to the Board for review.  In February 1999, 
the Board remanded the claim for the purpose of obtaining 
additional information and documentation.  The claim has 
since been returned to the Board for review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim involving the left knee has been developed.

2.  Medical evidence shows that the veteran's left knee 
disability is manifested by complaints of pain, minimal 
restriction of movement, occasional tenderness, and some 
crepitus.  

3.  The veteran's traumatic arthritis of the left knee 
disability is currently manifested by complaints of pain on 
movement with range of motion of the left knee being 
minimally limited.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 for the 
residuals of a gunshot wound to the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1- 4.14, 4.104, Diagnostic Codes 5256, 5257, 5260, 
5261, and 5262 (2003).  

2.  The criteria for a rating of 10 percent, but no higher, 
for traumatic arthritis of the left knee have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1- 
4.14, 4.104, Diagnostic Codes 5003 and 5010 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This US Marine Corps veteran served in the Republic of South 
Vietnam.  During his tour-of-duty there, he received a 
gunshot injury to his left knee.  This occurred in 1967.  
Injury occurred to the left lateral femoral condyle.  He 
received immediate treatment and was subsequently returned to 
CONUS for further treatment and evaluation.  He left the 
Marine Corps in 1972.  Nearly three years after he was 
discharged, service connection was awarded for the residuals 
of a gunshot wound of the left knee.  A 10 percent disability 
rating was assigned in accordance with 38 C.F.R. Part 4, 
Diagnostic Code 5299-5257 (1974).  

The ten percent disability rating was based on the veteran's 
service medical records and a VA medical examination that was 
accomplished in January 1975.  On the occasion of the 
examination, the veteran complained of occasional pain and 
"coldness" of the left knee.  Upon examination, the 
examiner noted the following:

Scar on the front of the left knee about 
2 cm. long 0.5 cm. wide mild depressed 
area.  There is another scar on the 
lateral aspect of the left knee about 4.5 
cm. long by 0.5 cm. wide.  Another scar 
posterolateral side of the left knee, 
mildly depressed area.  The two last 
scars deforming the area due to the mild 
deepness of the scars.  There is no 
hypersensitivity on palpation of the 
scars and the healing process is normal. 
. . . The lower extremities show mild 
atrophy of the muscles of the left leg 
which measured at the level of the upper 
one third being 15.5 cm. on the right 
compared to 15 cm. on the left.  This 
appeared to be the result of the patient 
being in a cast for a long time. . . . 
the mobility of the left knee was carried 
out and it was to full extent, compared 
to the right side.  There is no sign of 
locking of the joint.  The only complaint 
was the subjective sensation of pain on 
the left knee occasionally when pressing 
the clutch on the apparatus he works on.  
According to his military record, he had 
gunshot wound injury of the left lateral 
femoral condyle.  Manipulation of the 
left knee did not reveal any discomfort 
of pain.  Patient can walk normally 
without limp, even when complaining of 
pain.  Examination of the legs shows 
normal color, normal skin, and normal 
temperature.  

The diagnosis given was:  gunshot wound left femoral condyle 
with mild disfiguration of the knee area due to scar 
formation, but having good mobility of the knee joint.  

In June 1992, the veteran underwent a very thorough 
examination of the knee in conjunction with a claim for an 
increased evaluation for the left knee disability.  The 
veteran informed the examiner that he had discomfort, 
stiffness, swelling, and pain in the left knee.  The examiner 
noted that the veteran had undergone magnetic resonance 
imaging (MRI) of the left knee; that MRI showed fragmentation 
of the posterior horn of the medial meniscus associated with 
small joint effusion.

When examined, the doctor found well-healed scars on the 
knee.  There was full range of motion - full extension with 
flexion to 125 degrees.  Tenderness was noted over the medial 
articular junction while abduction caused discomfort along 
the medial aspect of the knee.  Effusion and other signs of 
inflammation were not reported.  

X-ray films were produced in September 1996.  Those films 
showed early degenerative changes with small marginal 
osteophytes at the medial aspect of the knee joint.  No 
metallic soft bodies were noted or identified; however, the 
films did show narrowing of the patello-femoral soft tissue 
space with slight irregularity of the posterior surface of 
the patella.  

Approximately one year later, in July 1997, the veteran and 
his spouse presented testimony before a hearing officer at 
the RO.  During that hearing, the veteran complained of pain 
and discomfort of the knee.  The veteran did admit that he 
could move the knee and did not have much restriction in the 
range of motion of the knee.  He further complained of 
locking and giving out of the knee.  

Following that hearing, the RO obtained the veteran's Social 
Security Administration records.  Those records showed 
degenerative joint disease of both the right and left knee.  
However, those same records did not specifically note whether 
the veteran's ability to work at any type of job, to include 
a sedentary position, was affected in some manner by the left 
knee.

In April 2002, the veteran underwent another VA examination.  
The veteran complained of pain and difficulty in walking any 
extended distances.  He stated that he relieved the pain 
through medication.  He did not have complaints of swelling, 
locking, or crepitation of the left knee.  When examined, the 
doctor noted that the veteran walked normally, without a 
limp.  The physician further found:

	. . . revealed an old-healed 
incision over the lateral femoral 
condyle.  There was no evidence of any 
effusion although both knees appear to 
have some synovial thickening equally.  
There is no localized tenderness over the 
joint spaces.  However, patellar 
compression of the left knee was painful.  
The range of motion about both knees was 
from 0 degrees to 120 degrees flexion.  
He had 1+ crepitation in the left knee on 
flexion and extension movements.  Both 
knees measured 47 cm in circumference and 
both quadriceps measured 53.5 cm in 
circumference.  The collateral cruciate 
ligaments in left knee were intact.

X-rays of the patient's left knee 
revealed early degenerative changes 
involving the medial joint space and 
there has been no change in the x-ray 
appearance since prior films here on 
September 8, 1999.

The examiner diagnosed the veteran as suffering from 
osteoarthritis of the left knee and an "old-healed 
osteochondral fracture, lateral femoral condyle, left knee".  
It was further opined that the veteran's left knee 
disability, in and of itself, would not impinge on the 
veteran's ability to work at a job that did not require 
frequent squatting, kneeling, or crawling.  

The record reflects that in February 2003, the veteran 
received treatment from a private physician for pain and 
discomfort and the left knee.  He received injections into 
the left knee.  The veteran was told that he was not a 
candidate for a left knee replacement due to his age and 
because he was very overweight for his height.  

In December 2003, the veteran underwent another VA 
examination of the left knee.  The veteran complained of 
fairly constant pain of the knee.  He further averred that he 
had swelling, catching, and popping of the left knee.  
However, he did admit that his range of motion was not 
limited.  The physician examined the veteran and discovered 
the following:

	. . . an antalgic gait on the left.  
Examination of the left knee shows three 
well-healed scars, one anteriorly which 
was his entrance wound, one medially 
which was done for his irrigation 
debridement, and one posteromedially 
which was his exit wound.  These have 
some small areas of depigmentation.  They 
are large and thick scars and the 
posteromedial one is adherent to the 
subcutaneous tissues.  The scars 
themselves are nontender.  However, he 
has 1+ effusion.  He has limited motion 
which is from about 7 degrees of 
extension to about 120 degrees of 
flexion.  His quad strength is 5/5.  
Hamstring strength is 5/5.  He has 
tenderness in the region of his medial 
compartment, lateral compartment.  He has 
positive patellofemoral compression test 
today with positive patellofemoral groin 
test.  His patellar is stable.  He has a 
negative Lachman's with a negative 
anterior drawer, negative posterior 
drawer.  His knee is stable to both varus 
and valgus stress at 0 and 30 degrees.  
Light touch is intact throughout 
dermatomes.  No evidence of muscle loss 
in the region of his quadriceps, 
hamstrings, gastroc-soleus complex or 
anterior leg musculature.  Again, light 
touch is intact throughout dermatomes and 
he has brisk pulses with brisk cap 
refill.  No warmth to the knee is noted.  

Mild to moderate osteoarthritis of the left knee was 
diagnosed.  

The veteran's private medical records dated from 1992 to 2003 
have been obtained.  These records show treatment for both 
the right and left knee.  However, with respect to the left 
knee, those records only show cursory treatment for the knee.  
They chronicle the veteran's complaints of pain and the 
receipt of injections and medications for the treatment of 
pain and discomfort.  

During the course of this appeal, in November 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  In particular, this law redefines the 
obligations of VA with respect to the duty to notify and to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment but not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 
2099-2100 (2001), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West 2002).  See also, 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

With respect to the appellant's claim, VA's duties have been 
fulfilled to the extent possible.  VA must notify the veteran 
of evidence and information necessary to substantiate the 
claim and inform him whether he or VA bears the burden of 
producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the discussions in the original rating 
decision, the statement of the case (SOC), the Board's Remand 
dated February 1999, and the supplemental statements of the 
case (SSOCs).  Specifically, in those documents, the 
appellant has been told that he needed to submit evidence 
supporting his assertions that his left knee disability was 
more disabling than currently rated.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA in November 2002 which spelled out the requirements 
of the VCAA and what the VA would do to assist the veteran.  
The VA also informed the appellant that it would request 
records and other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  The record reflects that during the course of this 
appeal, the veteran has undergone numerous examinations of 
the left knee in order to determine the nature and extent of 
the injury.  Such an examination was last performed in 
December 2003.  

Given the foregoing, the Board finds that the RO has 
substantially complied with the duty to procure examinations 
of the veteran and the Board's remand instructions.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
the Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO obtained 
the veteran's available medical treatment records.  Moreover, 
the veteran was given the opportunity to present evidence and 
testimony before an RO hearing officer and the Board.  It 
seems clear that the VA has given the veteran every 
opportunity to express his opinion with respect to his 
claims, the VA has obtained all known documents that would 
substantiate the veteran's assertions; and, the veteran has 
undergone examinations so that the VA would have a complete 
picture of the veteran's left knee condition.  

The Board notes that the VCAA notification letter sent to the 
veteran properly notified him of his statutory rights.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. 
Cir. 2003); Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the letter, dated November 2002, did 
request a response within 30 days, which is contrary to 
38 U.S.C.A. § 5103(b) (West 2002).  Notwithstanding the 
conflict, the veteran's accredited representative and the 
veteran did provide additional argument and evidence to the 
VA after that deadline, that information was readily accepted 
by the VA, and the representative indicated that the claim 
was ready for Board adjudication.  An amendment to the VCAA 
was recently enacted clarifying that the one-year period 
within which evidence may be submitted does not prohibit VA 
from making a decision on a claim before expiration of that 
time period.  Veterans Benefits Act of 2003, Pub. L. No. 108-
183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. 
§  ____).

The United States Court of Appeals for Veterans Claims 
(Court) in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Subsequently, in Pelegrini v. Principi, No. 01-944, 2004 U.S. 
App. Vet. Claims LEXIS 370, at *22 (U.S. App. Vet. Cl. June 
24, 2004) (Pelegrini II), the Court withdrew its opinion in 
Pelegrini I and specifically recognized that, "where, as 
here, that notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice specifically complying with section 5103(a)/§ 
3.159(b)(1) because an initial AOJ adjudication had already 
occurred."  Id.  Instead, the Court held that the appellant 
has the right on remand to VCAA content-complying notice and 
proper subsequent VA process.  Id. at *23.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  However, the Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.  

The Court in Pelegrini II appeared to indicate that the 
appellant has the right to VCAA content-complying notice and 
proper subsequent VA process following such notice.  Thus, 
there is no basis for concluding that harmful error occurs 
simply because a claimant receives VCAA notice after an 
initial adverse adjudication.  See 38 U.S.C.A. § 7261(b)(2) 
(West 2002); see also Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004) (there is no implicit exemption for the notice 
requirements contained in 38 U.S.C.A. § 5103(a) (West 2002) 
from the general statutory command set forth in section 38 
U.S.C.A. § 7261(b)(2) (West 2002) that the US Court of 
Appeals for Veterans Claims shall "take due account of the 
rule of prejudicial error.")  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a) (West 2002), all 
questions in a matter which under 38 U.S.C.A. § 511(a) (West 
2002) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 (West 
2002) to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement with regard to the 
issues discussed on appeal was harmless error.  In a letter 
to the veteran, dated November 2002, along with the SOC, the 
Board's Remand, and the various SSOCs, the RO informed him of 
what information he needed to establish entitlement to an 
increased evaluation.  The veteran was further told that he 
should send to the RO information describing additional 
evidence or the evidence itself.  While the notice the AOJ 
provided to the appellant in November 2002 was given after 
the initial AOJ adjudication of the claims, the notice was 
provided by the RO prior to the transfer of the appellant's 
case to the Board, and the content of that notice and various 
duty to assist letters, along with the SOC and SSOCs, fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2003).  The November 2002 
letter satisfies the VCAA content-complying notice of 
Pelegrini II, after which the case was readjudicated and an 
SSOC was provided to the veteran.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Therefore, in light of the holding in Pelegrini II, 
to decide the appeal on the veteran's claim would not be 
prejudicial error to the claimant.  

The Board also observes that, in Pelegrini II, the Court 
held, in part, that a VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2003) is 
notice that "informs the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  Furthermore, as indicated 
in § 3.159(b), in what can be considered a fourth element of 
the requisite notice, VA must "also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. § 3.159(b)(1); see 
38 U.S.C.A. § 5103(g). . ."  Pelegrini II, No. 01-944, 2004 
U.S. App. Vet. Claims LEXIS 370, at *23.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2003).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his increased ratings claim.  In 
particular, the RO asked the veteran to tell VA about any 
additional information or evidence that the veteran wanted VA 
to try and get for him and to send VA the evidence that was 
needed as soon as possible.  By various informational 
letters, an SOC, SSOCs, and their accompanying notice 
letters, VA satisfied the fourth element of the notice 
requirements.

All that the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (harmless error).  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing an increased rating.  He has, by information 
letters, a rating decision, an SOC, and an SSOC, been advised 
of the evidence considered in connection with his appeal and 
what information VA and the veteran would provide.  Thus, the 
Board finds that there has been no prejudice to the veteran 
that would warrant further notification or development.  As 
such, the veteran's procedural rights have not been abridged, 
and the Board will proceed with appellate review.  Bernard, 4 
Vet. App. at 393.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2003).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2003) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2003) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2003) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2003).  With respect to the issue before the 
Board, the appeal does stem from the veteran's disagreement 
with an evaluation assigned as a result of the original grant 
of service connection, and the potential for the assignment 
of separate, or "staged" ratings for separate periods of 
time, based on the facts found, are for consideration.  
Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2003).

The veteran's left knee disability has been rated pursuant to 
Diagnostic Code 5257 that states that slight impairment of 
either knee, including recurrent subluxation or lateral 
instability, will warrant a 10 percent evaluation.  38 C.F.R. 
Part 4 (2003).  A 20 percent evaluation requires moderate 
impairment, and a 30 percent evaluation requires severe 
impairment.  The VA Schedule for Rating Disabilities (Rating 
Schedule) provides that the range of motion of the knee is 
zero degrees on extension to 140 degrees on flexion.  38 
C.F.R. § 4.71, Plate II (2003).  

It is possible for a veteran to have separate and distinct 
manifestations from the same injury, which would permit 
rating under several diagnostic codes.  The critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994) (where a veteran with a 
service-connected facial injury sought an increased rating, 
the veteran's disability was to be properly assigned 
compensable ratings under separate codes for disfigurement, 
tender and painful scars and muscle injury).

VA's Office of General Counsel (GC) has determined that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (Multiple Ratings for Knee Disability).  The 
General Counsel thereafter concluded that for a knee 
disability rated under Diagnostic Code 5257 to warrant a 
separate rating for arthritis based on x-ray findings and 
limitation of motion, limitation of motion under Diagnostic 
Code 5260 or Diagnostic Code 5261 need not be compensable but 
must at least meet the criteria for a zero-percent rating.  
In addition, a separate rating for arthritis could also be 
based on x-ray findings and painful motion under 38 C.F.R. § 
4.59 (2003).  See VAOPGCPREC 9-98 (Multiple Ratings for 
Musculoskeletal Disability and Applicability of 38 C.F.R. §§ 
4.40, 4.45 and 4.59).  The Board is bound by this precedent 
opinion.  38 U.S.C.A. § 7104(c) (West 2002).  

Traumatic arthritis, Diagnostic Code 5010 (of 38 C.F.R. Part 
4 (2003)), is rated pursuant to the criteria found under 38 
C.F.R. Part 4, Diagnostic Code 5003 (2003) (degenerative 
arthritis).  This code provides that compensation may be 
awarded 
(1)  when limitation of motion meets the schedular criteria 
for the joint(s) affected and is objectively confirmed, such 
as by swelling, muscle spasm, or satisfactory evidence of 
painful motion; (2)  when objectively confirmed limitation of 
motion is not sufficient to warrant a compensable schedular 
evaluation, 10 percent is assigned for each major joint or 
minor joint group affected; (3)  when there is no limitation 
of motion, 10 or 20 percent will be assigned depending on the 
degree of incapacity, if there is x-ray evidence of 2 or more 
major joints or minor joint groups.  Hicks v. Brown, 8 Vet. 
App. 417, 420 (1995).

38 C.F.R. § 4.59 (2003) notes that crepitation on flexion 
identifies diseased points of contact, and together with 
Diagnostic Code 5003 deems painful motion from x-ray 
documented arthritis to be limited motion, even without 
actually limited motion and even though motion is possible 
beyond where pain sets in, and warrants a minimum 10 percent 
rating for each joint affected.  

Limitation of motion of either knee may be rated pursuant to 
Diagnostic Codes 5260 or 5261, for limitation of flexion or 
extension of the leg.  38 C.F.R. Part 4 (2003).  Under 
Diagnostic Code 5260, a 10 percent evaluation applies where 
flexion is limited to 45 degrees.  A 20 percent evaluation 
requires flexion limited to 30 degrees, and a 30 percent 
evaluation requires flexion limited to 15 degrees.  
Diagnostic Code 5261 provides for a 10 percent evaluation for 
extension limited to 10 degrees.  A 20 percent evaluation 
requires extension limited to 15 degrees, and a 30 percent 
evaluation requires extension limited to 20 degrees.  
Extension limited to 30 degrees warrants a 40 percent 
evaluation, and extension limited to 45 degrees warrants a 50 
percent evaluation.  See 38 C.F.R. Part 4 (2003).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995) it was held that 
38 C.F.R. §§ 4.40, 4.45 were not subsumed into the diagnostic 
codes under which a veteran's disabilities are rated.  
Therefore, the Board must consider the "functional loss" of 
a musculoskeletal disability under 38 C.F.R. § 4.40 (2003).  
Functional loss may occur as a result of weakness or pain on 
motion of the affected body part.  38 C.F.R. § 4.40 (2003).  
The factors involved in evaluating, and rating, disabilities 
of the joints include:  weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (2003).  These 
factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors, which must be considered when rating the 
veteran's joint injury.  See DeLuca, 202 Vet. App. 202, 206-
07 (1995).

The most recent VA knee examination showed that out of a 
possible 140 degrees of flexion, the veteran's flexion was 
limited by approximately 20 degrees (120 out of 140 degrees).  
Minimal extension restrictions were not noted.  When examined 
over the years, crepitus has been intermittently found, and 
pain with tenderness remains a significant symptom.  Muscle 
spasms and tissue atrophy have not been found.  Although the 
veteran complained of instability, laxity or instability has 
not been reported on examination.  Pain has been described 
but weakness has not been found.  The veteran does take 
medications to relieve his knee pain.  X-ray examination 
revealed osteoarthritic changes of the left knee.  

The veteran's limitation of motion alone does not warrant an 
evaluation in excess of 10 percent pursuant to 38 C.F.R. Part 
4, Diagnostic Codes 5261 (2003).  The veteran's extension has 
not been limited to 15 degrees.  Moreover, medical examiners 
have not reported that the veteran's functional ability has 
been restricted due solely to the left knee injury.  
Therefore, it is the conclusion of the Board that the 
appellant's overall level of functional impairment taken into 
consideration with the medical evidence in this case 
preponderates against finding that limitation of motion 
warrants more than the current compensable evaluation.  The 
evidence is not so balanced that there is any doubt on this 
point that could be resolved in the appellant's favor.  38 
U.S.C.A. § 5107(b) (West 2003).  With regard to the 
instability of the knee, it has not been found on the most 
recent examination even though the veteran complains about 
it.  There is no showing of ankylosis or dislocated cartilage 
with episodes of locking.  In effect, the criteria for a 
rating in excess of a 10 percent rating for a left knee 
disability are not met under any pertinent Diagnostic Code.

With respect to the assignment of a separate rating for the 
veteran's traumatic arthritis of the left knee, it is the 
opinion of the Board that the evidence does support a rating 
of 10 percent but no higher.  X-ray films do show evidence of 
arthritis.  The veteran does have some limitation of motion 
of the joint.  The veteran does suffer from pain.  However, 
there is no evidence suggestive that the left knee 
incapacitates the veteran.  While he does suffer some 
limitations, there is no indication that he is unable to 
perform daily chores or activities.  Therefore, a separate 
evaluation of 10 percent but no higher under 38 C.F.R. Part 
4, Diagnostic Codes 5010, 5003 (2003) is granted.  

Additional disability evaluations are available for scars 
that are poorly nourished, with repeated ulceration; are 
tender and painful on objective demonstration; or cause any 
limitation of function.  See Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994) (holding that evaluations for distinct 
disabilities resulting from the same injury could be combined 
so long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of 
the other condition); 38 C.F.R. § 4.118, Diagnostic Codes 
7800, 7803, 7804, 7805 (2002); 67 Fed. Reg. 49,590 (to be 
codified at 38 C.F.R. § 4.71a, Diagnostic Codes 7800, 7801, 
7802, 7803, 7804, 7805) (July 31, 2002) (the amended rating 
criteria for scars, effective from August 30, 2002).  

In this instance, the veteran has three scars on his left 
knee.  These scars have been measured to be between less than 
two inches to three inches.  All three scars have been noted, 
over the years, to be well-healed and not tender.  Two of the 
scars do not have adhesions although the third scar has been 
noted, on the last VA examination, to have some adhesions.  
Nevertheless, although the veteran has limitation of function 
of the left knee, such limitation is not attributable to the 
three scars.  Accordingly, the preponderance of the evidence 
is against a separate disability rating for the scars on the 
veteran's left knee.  

In reaching the above determination, the Board considered 
whether the veteran's service-connected disability standing 
alone presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2003); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Significantly, however, no evidence 
has been presented showing factors such as a marked 
interference with employment beyond that interference 
contemplated in the assigned ratings or frequent periods of 
hospitalization, due solely to the veteran's service-
connected left knee disorder, as to render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) (2003) are not met.




ORDER

An increased evaluation for the residuals of a gunshot wound 
to the left knee is denied.  

A 10 percent disability rating for arthritis of the left knee 
is granted, subject to the law and regulations governing the 
payment of monetary benefits.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



